Mr. Justice Adams delivered the opinion of the court. These appeals are from the same decree. In each of them the transcript is certified to be per praecipe, and contains only the decree appealed from and the appeal bond, although it plainly appears from the decree that the cause was heard on- the pleadings and the master’s report, which included the evidence and his conclusions of fact and law. There is nothing in the transcript, in either of the appeals, to show that the appellant filed any exceptions to the master’s report. The decree in each of the appeals will be affirmed. Affirmed. Mr. Justice Brown took no part in the consideration or decision of these appeals.